 



Exhibit 10.14
SHAREHOLDERS’ AGREEMENT
     THIS SHAREHOLDERS’ AGREEMENT is entered into this 28th day of September,
2006, by and among Across America Real Estate Corp., a Colorado corporation (the
“Company”), BOCO Investments, LLC, a Colorado limited liability company (“BOCO”)
and GDBA Investments, LLLP, a Colorado limited liability limited partnership
(“GDBA”). BOCO and GDBA are referred to herein as an “Investor” and together,
the “Investors”.
Recitals
     WHEREAS, the Investors are purchasing on the date hereof 500,000 shares of
the Company’s Series A Convertible Preferred Stock (the “Preferred Stock”) and
an aggregate principal amount of $7,000,000 of the Company’s senior subordinated
notes (the “Notes”) and have agreed to purchase from the Company up to an
additional $7,000,000 principal amount of the Notes in the future from time to
time; and
     WHEREAS, the Company expects to receive substantial benefits as a result of
the purchase by the Investors of the Preferred Stock and the Notes; and
     WHEREAS, the execution of this shareholders’ agreement relating to the
election of members to the Company’s board of directors (the “Board”) is a
condition to the purchase of the Preferred Stock and Notes by the Investors;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Election of Directors.
          (a) Until the termination of this Agreement in accordance with
Section 4 hereof, at each annual meeting of the shareholders of the Company and
at each special meeting of the shareholders of the Company called for the
purpose of the election of directors of the Company, and at any other time at
which shareholders of the Company will have the right to or will vote for or
consent in writing to the election of directors of the Company, then each of the
Investors hereby covenants and agrees to vote all shares of capital stock
(including shares of Preferred Stock) of the Company now or hereafter owned or
controlled by it and otherwise use its respective best efforts as a shareholder
of the Company as follows:
          (i) in favor of causing and maintaining the election to the Board of
Directors of the two (2) designated Investor Directors (as provided in Section
1(c) and 1(d)); and
          (ii) against the election or continued service of any director (other
than the Investor Directors) who is an Affiliate of either of the Investors.
          (b) Promptly after execution of this Agreement, but in any event
within five (5) days hereof, the Company shall take all necessary and desirable
actions within its control (including, without limitation, calling special board
meetings), so that the authorized number of

 



--------------------------------------------------------------------------------



 



directors on the Board of Directors shall be increased to five directors and the
Initial BOCO Director (as defined in Section 1(c)) shall be named to fill the
vacancy created by reason of such increase in the number of directors. At each
annual meeting of shareholders, the Company shall nominate for election to the
Board of Directors the individuals designated to be Investor Directors as
provided in Section 1(c) and 1(d).
          (c) BOCO shall be entitled to designate one individual to be nominated
for election to Board of Directors (the “BOCO Director”). The initial BOCO
Director shall be Joseph C. Zimlich (the “Initial BOCO Director”). Unless and
until the Company receives written notice from BOCO to the contrary, the Initial
BOCO Director shall be nominated by the Company for election to the Board of
Directors at each annual meeting of shareholders.
          (d) GDBA shall be entitled to designate one individual to be nominated
for election to Board of Directors (the “GDBA Director” and together with the
BOCO Director, the “Investor Directors”). The initial GDBA Director shall be G.
Brent Backman (the “Initial GDBA Director”). The Initial GDBA Director was
previously appointed to and is currently serving on the Board of Directors.
Unless and until the Company receives written notice from GDBA to the contrary,
the Initial GDBA Director shall be nominated by the Company for election to the
Board of Directors at each annual meeting of shareholders as set forth in
Section 1(b).
          (e) “Affiliate” for the purposes of this Agreement shall mean a person
or entity controlling, controlled by or under common control with the Investors,
including, without limitation, any officer, employee or principal of an
Investor.
          (f) The authorized number of directors on the Board of Directors shall
not be increased to more than five directors without the unanimous approval of
the Board of Directors, including the BOCO Director.
     2. Vacancies and Removal. A director designated above in Section 1 shall be
elected at any annual or special meeting of shareholders and shall serve until
his or her successor is elected and qualified or until his or her earlier
resignation or removal. Any director may be removed during his term of office in
accordance with the bylaws of the Company and the Colorado Business Corporation
Act. Any vacancy in the office of a director may be filled in accordance with
the bylaws of the Company and the Colorado Business Corporation Act, provided,
however, that in the event the BOCO Director or the GDBA Director is removed,
resigns or ceases to serve as a director for any reason, BOCO or GDBA, as
applicable, shall be entitled to name the replacement for such director in
accordance with Section 1 hereof.
     3. Transfer of Stock. GDBA shall not to sell, convey, assign or otherwise
transfer any of its shares of capital stock of the Company (including any shares
of Preferred Stock) unless the transferee agrees in writing to be bound by the
terms and conditions of this Agreement and executes a counterpart of this
Agreement; provided, that, GDBA may transfer shares of capital stock of the
Company to a transferee who does not agree to be bound by this Agreement so long
as immediately after such transfer GDBA will hold at least forty percent in
voting power of the issued and outstanding shares of capital stock of the
Company, including for the purpose of this calculation only those shares of
capital stock having a right to vote with respect to the election of directors.

2



--------------------------------------------------------------------------------



 



     4. Duration of Agreement. The rights and obligations of BOCO shall
terminate on the earlier of (i) the fifth anniversary of the date on which the
Preferred Stock held by BOCO is fully converted into shares of common stock of
the Company, or (ii) the date on which BOCO no longer own shares of common stock
or shares of Preferred Stock (the “BOCO Termination Date”). Following the BOCO
Termination Date, the rights and obligations of BOCO under this Agreement shall
cease but this Agreement shall remain in effect as between the Company and GDBA,
provided that, the restrictions on transfer set forth in Section 3 hereof shall
be terminated. The rights and obligations of GDBA shall terminate on the earlier
of (i) the fifth anniversary of the date on which the Preferred Stock held by
GDBA is fully converted into shares of common stock of the Company, or (ii) the
date on which GDBA no longer own shares of common stock or shares of Preferred
Stock (the “GDBA Termination Date”). Following the GDBA Termination Date, the
rights and obligations of GDBA under this Agreement shall cease but this
Agreement shall remain in effect as between the Company and BOCO. The rights and
obligations of the Company under this Agreement shall terminate on the later of
the BOCO Termination Date or the GDBA Termination Date.
     5. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     6. Specific Performance. In addition to any and all other remedies that may
be available at law in the event of any breach of this Agreement, each Series A
Holder shall be entitled to specific performance of the agreements and
obligations of the Company hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado (without giving
effect to the conflicts of law provisions thereof).
     8. Notices. All notices to be given or otherwise made to any party to this
Agreement shall be in writing and shall be hand delivered, sent by facsimile, or
mailed, postage prepaid to the Company, at the address listed below, or to the
Investors at the following addresses, which shall be the same addresses
reflected on the records of the Company until such time as the Company receives
notice of a change:
The Company:             Across America Real Estate Corp.
1660 17th Street, Suite 450
Denver, CO 80202
Facsimile: 303-893-1005
Attention: Chief Executive Officer
with a copy to:

3



--------------------------------------------------------------------------------



 



David Wagner & Associates, P.C.
8400 East Prentice Ave.
Penthouse Suite
Greenwood Village, Colorado 80111
Attention: David J. Wagner, Esq.
Telephone: (303) 793-0304
Facsimile: (303) 409-7650
The Series A Holders:
BOCO Investments, LLC
103 West Mountain Ave.
Fort Collins, Colorado 80524
Facsimile: (970) 482-6139
Attention: Chief Executive Officer
with copy to:
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Facsimile: 303-892-7400
Attention: Ronald R. Levine II and Brian J. Boonstra
GDBA Investments, LLLP
1440 Blake Street, Suite 310
Denver, CO 80202
Facsimile: (720) 932-9397
Attention: Chief Executive Officer
with copy to:
Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile: (303) 534-4618
Attention: Patrick J. Kanouff
Each such notice, report or other communication shall, for all purposes hereof,
be treated as effective or having been given when delivered if delivered
personally or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile with written confirmation, at the earlier of (i) 24 hours after
confirmation of transmission by the sending facsimile machine or (ii) delivery
of written confirmation.

4



--------------------------------------------------------------------------------



 



     9. Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written.
     10. Modification or Amendment. Neither this Agreement nor any provision
hereof can be modified or changed, except by an instrument in writing, signed by
the Company and the Investors.
     11. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     12. Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together shall constitute one and the same document. This Agreement
may be executed by facsimile signatures.
     13. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.
[Signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’
Agreement to be executed as of the date first above written.

     
ACROSS AMERICA REAL ESTATE CORP.
   
 
   
/s/ Ann L. Schmitt
         
Name: Ann L. Schmitt
   
Title: Chief Executive Officer
   
 
   
INVESTORS:
   
 
   
BOCO INVESTMENTS, LLC
   
 
   
/s/ Joseph C. Zimlich
         
Name: Joseph C. Zimlich
   
Title: CEO
   
 
   
GDBA INVESTMENTS, LLLP
   
 
   
/s/ G. Brent Backman
         
Name: G. Brent Backman
   
Title: Manager
   

 